In a proceeding to stay arbitration pursuant to CPLR 7503 (subd. [c]), petitioner appeals, as limited by his brief,from an order of the Supreme Court, Nassau County, dated February 14, 1973, which on reargument adhered to the original decision granting respondent’s cross motion to dismiss the petition on the ground of lack of jurisdiction due to defective service (CPLR 3211, subd. [a], par. 8). Order reversed insofar as appealed from, on the law, and respondent’s cross motion to dismiss pursuant to CPLR 3211 (subd. [a], par. 8) is denied without costs. The notice of petition to stay arbitration herein was sent by certified mail, return receipt requested, to the respondent’s president at the address designated by the latter. Consequently, it met the requirements of CPLR 7503 (subd. [c]) and was timely sent by posting within the ten-day period (CPLR 7503, subd. [c]; Matter of Knickerbocker Ins. Go. v. Gilbert, 28 N Y 2d 57). Hopkins, Acting P. J., Munder, Latham and Benjamin, JJ., concur.